
	
		II
		110th CONGRESS
		1st Session
		S. 1503
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Inhofe (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To improve domestic fuels security.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Gas Petroleum Refiner
			 Improvement and Community Empowerment Act or Gas
			 PRICE Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Collaborative permitting process for domestic fuels
				facilities
					Sec. 101. Collaborative permitting process for domestic fuels
				facilities.
					TITLE II—Environmental analysis of Fischer-Tropsch
				fuels
					Sec. 201. Evaluation of Fischer-Tropsch diesel and jet fuel as
				an emission control strategy.
					TITLE III—Domestic coal-to-liquid fuel and cellulosic biomass
				ethanol
					Sec. 301. Economic development assistance to support
				commercial-scale cellulosic biomass ethanol projects and coal-to-liquids
				facilities on BRAC property and Indian land.
					TITLE IV—Alternative hydrocarbon and renewable reserves
				disclosures classification system
					Sec. 401. Alternative hydrocarbon and renewable reserves
				disclosures classification system.
					TITLE V—Authorization of appropriations
					Sec. 501. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Coal-to-liquidThe
			 term coal-to-liquid means—
				(A)with respect to a
			 process or technology, the use of a feedstock, the majority of which is derived
			 from the coal resources of the United States, using the class of reactions
			 known as Fischer-Tropsch, to produce synthetic fuel suitable for
			 transportation; and
				(B)with respect to a
			 facility, the portion of a facility related to producing the inputs for the
			 Fischer-Tropsch process, or the finished fuel from the Fischer-Tropsch process,
			 using a feedstock that is primarily domestic coal at the Fischer-Tropsch
			 facility.
				(3)Domestic fuels
			 facility
				(A)In
			 generalThe term domestic fuels facility
			 means—
					(i)a
			 coal liquification or coal-to-liquid facility at which coal is processed into
			 synthetic crude oil or any other transportation fuel;
					(ii)a
			 facility that produces a renewable fuel (as defined in section 211(o)(1) of the
			 Clean Air Act (42 U.S.C. 7545(o)(1))); and
					(iii)a
			 facility at which crude oil is refined into transportation fuel or other
			 petroleum products.
					(B)InclusionThe
			 term domestic fuels facility includes a domestic fuels facility
			 expansion.
				(4)Domestic fuels
			 facility expansionThe term domestic fuels facility
			 expansion means a physical change in a domestic fuels facility that
			 results in an increase in the capacity of the domestic fuels facility.
			(5)Domestic fuels
			 facility permitting agreementThe term domestic fuels
			 facility permitting agreement means an agreement entered into between
			 the Administrator and a State or Indian tribe under subsection (b).
			(6)Domestic fuels
			 producerThe term domestic fuels producer means an
			 individual or entity that—
				(A)owns or operates
			 a domestic fuels facility; or
				(B)seeks to become
			 an owner or operator of a domestic fuels facility.
				(7)Indian
			 landThe term Indian land has the meaning given the
			 term Indian lands in section 3 of the Native American Business
			 Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
			(8)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(9)PermitThe
			 term permit means any permit, license, approval, variance, or
			 other form of authorization that a refiner is required to obtain—
				(A)under any Federal
			 law; or
				(B)from a State or
			 Indian tribal government agency delegated with authority by the Federal
			 Government, or authorized under Federal law to issue permits.
				(10)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(11)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				ICollaborative
			 permitting process for domestic fuels facilities
			101.Collaborative
			 permitting process for domestic fuels facilities
				(a)In
			 generalAt the request of the Governor of a State or the
			 governing body of an Indian tribe, the Administrator shall enter into a
			 domestic fuels facility permitting agreement with the State or Indian tribe
			 under which the process for obtaining all permits necessary for the
			 construction and operation of a domestic fuels facility shall be improved using
			 a systematic interdisciplinary multimedia approach as provided in this
			 section.
				(b)Authority of
			 AdministratorUnder a domestic fuels facility permitting
			 agreement—
					(1)the Administrator
			 shall have authority, as applicable and necessary, to—
						(A)accept from a
			 refiner a consolidated application for all permits that the domestic fuels
			 producer is required to obtain to construct and operate a domestic fuels
			 facility;
						(B)establish a
			 schedule under which each Federal, State, or Indian tribal government agency
			 that is required to make any determination to authorize the issuance of a
			 permit shall—
							(i)concurrently
			 consider, to the maximum extent practicable, each determination to be made;
			 and
							(ii)complete each
			 step in the permitting process; and
							(C)issue a
			 consolidated permit that combines all permits that the domestic fuels producer
			 is required to obtain; and
						(2)the Administrator
			 shall provide to State and Indian tribal government agencies—
						(A)financial
			 assistance in such amounts as the agencies reasonably require to hire such
			 additional personnel as are necessary to enable the government agencies to
			 comply with the applicable schedule established under paragraph (1)(B);
			 and
						(B)technical, legal,
			 and other assistance in complying with the domestic fuels facility permitting
			 agreement.
						(c)Agreement by
			 the StateUnder a domestic fuels facility permitting agreement, a
			 State or governing body of an Indian tribe shall agree that—
					(1)the Administrator
			 shall have each of the authorities described in subsection (b); and
					(2)each State or
			 Indian tribal government agency shall—
						(A)make such
			 structural and operational changes in the agencies as are necessary to enable
			 the agencies to carry out consolidated project-wide permit reviews concurrently
			 and in coordination with the Environmental Protection Agency and other Federal
			 agencies; and
						(B)comply, to the
			 maximum extent practicable, with the applicable schedule established under
			 subsection (b)(1)(B).
						(d)Interdisciplinary
			 approach
					(1)In
			 generalThe Administrator and a State or governing body of an
			 Indian tribe shall incorporate an interdisciplinary approach, to the maximum
			 extent practicable, in the development, review, and approval of domestic fuels
			 facility permits subject to this section.
					(2)OptionsAmong
			 other options, the interdisciplinary approach may include use of—
						(A)environmental
			 management practices; and
						(B)third party
			 contractors.
						(e)Deadlines
					(1)New domestic
			 fuels facilitiesIn the case of a consolidated permit for the
			 construction of a new domestic fuels facility, the Administrator and the State
			 or governing body of an Indian tribe shall approve or disapprove the
			 consolidated permit not later than—
						(A)360 days after
			 the date of the receipt of the administratively complete application for the
			 consolidated permit; or
						(B)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 90 days after the expiration of the deadline established under
			 subparagraph (A).
						(2)Expansion of
			 existing domestic fuels facilitiesIn the case of a consolidated
			 permit for the expansion of an existing domestic fuels facility, the
			 Administrator and the State or governing body of an Indian tribe shall approve
			 or disapprove the consolidated permit not later than—
						(A)120 days after
			 the date of the receipt of the administratively complete application for the
			 consolidated permit; or
						(B)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 30 days after the expiration of the deadline established under
			 subparagraph (A).
						(f)Federal
			 agenciesEach Federal agency that is required to make any
			 determination to authorize the issuance of a permit shall comply with the
			 applicable schedule established under subsection (b)(1)(B).
				(g)Judicial
			 reviewAny civil action for review of any determination of any
			 Federal, State, or Indian tribal government agency in a permitting process
			 conducted under a domestic fuels facility permitting agreement brought by any
			 individual or entity shall be brought exclusively in the United States district
			 court for the district in which the domestic fuels facility is located or
			 proposed to be located.
				(h)Efficient
			 permit reviewIn order to reduce the duplication of procedures,
			 the Administrator shall use State permitting and monitoring procedures to
			 satisfy substantially equivalent Federal requirements under this
			 section.
				(i)SeverabilityIf
			 1 or more permits that are required for the construction or operation of a
			 domestic fuels facility are not approved on or before any deadline established
			 under subsection (e), the Administrator may issue a consolidated permit that
			 combines all other permits that the domestic fuels producer is required to
			 obtain other than any permits that are not approved.
				(j)SavingsNothing
			 in this section affects the operation or implementation of otherwise applicable
			 law regarding permits necessary for the construction and operation of a
			 domestic fuels facility.
				(k)Consultation
			 with local governmentsCongress encourages the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this section.
				(l)Effect on local
			 authorityNothing in this section affects—
					(1)the authority of
			 a local government with respect to the issuance of permits; or
					(2)any requirement
			 or ordinance of a local government (such as zoning regulations).
					IIEnvironmental
			 analysis of Fischer-Tropsch fuels
			201.Evaluation of
			 Fischer-Tropsch diesel and jet fuel as an emission control strategy
				(a)In
			 generalIn cooperation with the Secretary of Energy, the
			 Secretary of Defense, the Administrator of the Federal Aviation Administration,
			 Secretary of Health and Human Services, and Fischer-Tropsch industry
			 representatives, the Administrator shall—
					(1)conduct a
			 research and demonstration program to evaluate the air quality benefits of
			 ultra-clean Fischer-Tropsch transportation fuel, including diesel and jet
			 fuel;
					(2)evaluate the use
			 of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing
			 engine exhaust emissions; and
					(3)submit
			 recommendations to Congress on the most effective use and associated benefits
			 of these ultra-clean fuels for reducing public exposure to exhaust
			 emissions.
					(b)Guidance and
			 technical supportThe Administrator shall, to the extent
			 necessary, issue any guidance or technical support documents that would
			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and
			 blends.
				(c)RequirementsThe
			 program described in subsection (a) shall consider—
					(1)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude
			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation
			 sector; and
					(2)the production
			 costs associated with domestic production of those ultra clean fuel and prices
			 for consumers.
					(d)ReportsThe
			 Administrator shall submit to the Committee on Environment and Public Works of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives—
					(1)not later than
			 180 days after the date of enactment of this Act, an interim report on actions
			 taken to carry out this section; and
					(2)not later than 1
			 year after the date of enactment of this Act, a final report on actions taken
			 to carry out this section.
					IIIDomestic
			 coal-to-liquid fuel and cellulosic biomass ethanol
			301.Economic
			 development assistance to support commercial-scale cellulosic biomass ethanol
			 projects and coal-to-liquids facilities on BRAC property and Indian
			 land
				(a)PriorityNotwithstanding
			 section 206 of the Public Works and Economic Development Act of 1965 (42 U.S.C.
			 3146), in awarding funds made available to carry out section 209(c)(1) of that
			 Act (42 U.S.C. 3149(c)(1)) pursuant to section 702 of that Act (42 U.S.C.
			 3232), the Secretary and the Economic Development Administration shall give
			 priority to projects to support commercial-scale cellulosic biomass ethanol
			 projects and coal-to-liquids facilities.
				(b)Federal
			 shareExcept as provided in subsection (c)(3)(B) and
			 notwithstanding the Public Works and Economic Development Act of 1965 (42
			 U.S.C. 3121 et seq.), the Federal share of a project to support a
			 commercial-scale biomass ethanol facility or coal-to-liquid facility shall
			 be—
					(1)80 percent of the
			 project cost; or
					(2)for a project
			 carried out on Indian land, 100 percent of the project cost.
					(c)Additional
			 award
					(1)In
			 generalThe Secretary shall make an additional award in
			 connection with a grant made to a recipient (including any Indian tribe for use
			 on Indian land) for a project to support a commercial-scale biomass ethanol
			 facility or coal-to-liquid facility.
					(2)AmountThe
			 amount of an additional award shall be 10 percent of the amount of the grant
			 for the project.
					(3)UseAn
			 additional award under this subsection shall be used—
						(A)to carry out any
			 eligible purpose under the Public Works and Economic Development Act of 1965
			 (42 U.S.C. 3121 et seq.);
						(B)notwithstanding
			 section 204 of that Act (42 U.S.C. 3144), to pay up to 100 percent of the cost
			 of an eligible project or activity under that Act; or
						(C)to meet the
			 non-Federal share requirements of that Act or any other Act.
						(4)Non-Federal
			 sourceFor the purpose of paragraph (3)(C), an additional award
			 shall be treated as funds from a non-Federal source.
					(5)FundingThe
			 Secretary shall use to carry out this subsection any amounts made
			 available—
						(A)for economic
			 development assistance programs; or
						(B)under section 702
			 of the Public Works and Economic Development Act of 1965 (42 U.S.C.
			 3232).
						IVAlternative
			 hydrocarbon and renewable reserves disclosures classification system
			401.Alternative
			 hydrocarbon and renewable reserves disclosures classification system
				(a)In
			 generalThe Securities and Exchange Commission shall appoint a
			 task force composed of government and private sector representatives, including
			 experts in the field of dedicated energy crop feedstocks for cellulosic
			 biofuels production, to analyze, and submit to Congress a report (including
			 recommendations) on—
					(1)modernization of
			 the hydrocarbon reserves disclosures classification system of the Commission to
			 reflect advances in reserves recovery from nontraditional sources (such as deep
			 water, oil shale, tar sands, and renewable reserves for cellulosic biofuels
			 feedstocks); and
					(2)the creation of a
			 renewable reserves classification system for cellulosic biofuels
			 feedstocks.
					(b)Deadline for
			 reportThe Commission shall submit the report required under
			 subsection (a) not later than 180 days after the date of enactment of this
			 Act.
				VAuthorization of
			 appropriations
			501.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
			
